Title: To George Washington from George Martin, 15 December 1783
From: Martin, George
To: Washington, George


                        
                            Sir
                            Dubn Decr 15th 1783
                        
                        With the purest Sentiments of Esteem and respect I took the earliest Opportunity of acknowledging the Honor
                            of your Letter by the hands of My Nephew Mr Geo: Martin who was preparing to embark for Virginia from England, but I since
                            find that unexpected Occurrences have detain’d him so long that it is more than probable this Letter will reach your hands
                            before he can present his—give me leave however to refer to my former one, which I trust he will soon have the honor of
                            delivering in person, as it contains a more explicit declaration of the exalted Opinion I entertain of
                            your worth & Character.
                        Satisfied as I am, as well as all other impartial Persons, that your Retirement will never
                            preclude your best Services from your Countrys wellfare, and observing from your public Declaration in Augst last on an
                            Invitation from Congress to assist their Deliberations for establishing a permanent Legislative thro’ out America, that
                            you were ready to cooperate with the Sovereign Power, at least for a limitted time, to adjust & accomplish such a
                            desirable Event. I take the liberty at present to transmit for the perusal of Congress, an Act of Parliament now going
                            thro’ the usual Forms here for facilitating the Commerce between the United States of America & Ireland, which
                            however is to continue only three months in force, being intended as a kind of Foundation Stone for raising a more perfect
                            Super structure upon, and which cannot as yet be established untill Treaties of Amity & Commerce are adjusted
                            between the Two Countries, and also between G:B: & America, for altho’ Ireland is now a Seperate Independant State
                            yet being so closely connected with G:B.—it is thought adviseable by Government here to wait the final Adjustment of the
                            British Treaty, in Order that nothing may be done wch may hereafter create any jealousy or animosity between the Sister
                            Kingdoms—Nothing cou’d make me so happy as the Estimation of my Country men to be thought a proper Object of Confidence and
                            honorable Trust, to guard and watch over their Interests—But I have no Idea that a simple Consulate Commission can be at
                            all equal to the Services requisite—In such Cases every poor paltry Comes in Office wou’d give
                            himself Airs and think it sufficient to inform the Consul when and how he pleasd of any Transaction necessary to be
                            known.
                        Whereas a Commission appointing a Person Resident and Consul General with the Apellation
                            of Honourable & Sacredness of Person from all Legal restraints save in Cases Criminal &
                            Breaches of the Peace wou’d give Weight, Dignity, respect, attention & Importance to the
                            Officer & his Solicitations, being in some degree the Representive of the United States of America; by wch means
                            he wou’d at all times be intitled to Access by Government & in every particular more likely to be useful than if
                            less rais’d, honour’d, & trusted by his own State. I shou’d think the Office of Consul-General might be annex’d
                            to the Commission with power to appoint Seven Deputies to the different Posts mention’d in this
                            Bill—but then the question is whether the ordinary Emoluments of such an office here wou’d defray the Expence attending
                            it.
                        No man can be more sensible than I am of the absolute necessity of Oeconomy in American Disbursements of
                            Finance, but est modus in rebus Penury in a State is perdition to its Existance the Labourer is worthy of his hire, and
                            reasonable Compensation is not only an act of natural Justice but it is in some measure the secundum Mobile of faithful
                            Services. Far be it from me to arrogate the power or even presume to dictate on a Subject where I wish to be employ’d, but
                            I humbly think that £250 paid quarterly cou’d not be deem’d extravagant or burthensome for establishing a Resident in
                            Ireland to protect American Interests; and the addition of Consul General with such Emoluments as usually affect such
                            offices and of which I am utterly Ignorant, cou’d be annex’d without any disadvantage whatever. Having thus pretty fully
                            explain’d my thoughts in a matter of public Concern let me entreat your favorable representation of them to Congress in
                            such manner as seems most agreeable to you, forgive me leave to assure you from the very bottom of my Soul, that I have
                            the highest conceptions of your Judgement as well as inexpressible admiration of your Military Talents—Under these
                            Impressions I shall live and die, ever esteeming myself highly flatter’d and gratified with the Friendship and good Wishes
                            of a Gentleman so eminently Conspicuous in the Annals of Mankind and I beg you will Sir believe me to be your Constant and
                            Sincere Admirer, & devoted faithful and Obedt hb. Servt
                        
                            Geo: Martin

                        
                    